Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 2/4/2021 have been acknowledged. Claims 1-20 are pending.

	Drawings
The drawings are objected to because the label of Fig. 6 raises confusion as the diamond shape indicates “Heating,” while Applicant explained that the diamond shapes meant ionic conductivity on Page 6 of the remarks. “Heating” should be changed to “Ionic Conductivity” for clarity. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/075921 to Furukawa et al. (English equivalent US 2017/0229734 used for citation).
Regarding claim 1, Furukawa et al. teaches a all-solid-state battery, comprising 
a positive electrode; 
a negative electrode; and 
an electrolyte layer between the positive electrode and the negative electrode (Figs. 2 and 3), 
wherein 
at least one of the positive electrode, the negative electrode, and the electrolyte layer includes a lithium ion conductor or a glass ceramic including an oxide containing lithium (Li), silicon (Si), and boron (B) according to the first embodiment or the third embodiment ([0008-14]; [0060]; [0061]; [0076]; [0078-80]; [0089]; [0098]; [0105]; [0123]; [0127-131]; [0133-136]). The glass-ceramic or lithium ion conductor of the first embodiment includes, specifically, Li2O in an amount of preferably from 40 mol % to 73 mol %, SiO2 in an amount of preferably from 8 mol % to 40 mol %, and B2O3 in an amount of preferably from 10 mol % to 50 mol % based on the total amount of Li2O, SiO2, and B2O3 ([0060]; [0061]; [0072]) and is obtained by annealing a glass-ceramic precursor to form the glass-ceramic ([0070-76]; [0105]). The glass-ceramic or lithium ion conductor of the third embodiment is prepared similarly to the first embodiment and then powdered then compressed and fired by, for example, hot pressing, at preferably from 350 ºC to 500 ºC, more preferably from 400 ºC to 450 ºC ([0128-131]; [0136]). 2O, SiO2, and B2O3 by annealing the raw material at various temperatures below 500ºC (Tables 1-5). 
Furukawa et al. does not expressly teach that the electrolyte layer includes a lithium ion conductor having an exothermic peak in a differential thermal analysis, and at a rising temperature Ta of the exothermic peak of the lithium ion conductor, a first ionic conductivity in a temperature range from the rising temperature Ta to Ta +100ºC is lower than a second ionic conductivity at a temperature immediately before reaching the rising temperature Ta.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed property because the prior art glass-ceramic or lithium ion conductor contains similar compositions as the present invention (for example, see [0060]; [0061]; and [0072] of Furukawa and [0065-68] of the instant application) and is produced by heat treatment under the same or similar conditions including the same range of firing temperatures (for example, see [0070-76]; [0105]; [0128-131]; [0136]; and Tables 1-5 of Furukawa and [0060] and [0061] of the instant application) and so at least a portion of the glass ceramic or lithium ion conductor within the disclosure of the prior art would fit the claimed ionic conductivity profile.
Regarding claim 15, Furukawa et al. teaches lithium ion conductor or a glass ceramic including an oxide containing lithium (Li), silicon (Si), and boron (B) according to the first embodiment or the third embodiment ([0008-14]; [0060]; [0061]; [0076]; [0078-80]; [0089]; [0098]; [0105]; [0123]; [0127-131]; [0133-136]). The glass-ceramic or lithium ion conductor of the first embodiment includes, specifically, Li2O in an amount of 2 in an amount of preferably from 8 mol % to 40 mol %, and B2O3 in an amount of preferably from 10 mol % to 50 mol % based on the total amount of Li2O, SiO2, and B2O3 ([0060]; [0061]; [0072]) and is obtained by annealing a glass-ceramic precursor to form the glass-ceramic ([0070-76]; [0105]). The glass-ceramic or lithium ion conductor of the third embodiment is prepared similarly to the first embodiment and then powdered then compressed and fired by, for example, hot pressing, at preferably from 350 ºC to 500 ºC, more preferably from 400 ºC to 450 ºC ([0128-131]; [0136]). Examples of glass ceramic are formed from at least Li2O, SiO2, and B2O3 by annealing the raw material at various temperatures below 500ºC (Tables 1-5). 
Furukawa et al. does not expressly teach that the lithium ion conductor has an exothermic peak in a differential thermal analysis, wherein at a rising temperature Ta of the exothermic peak of the lithium ion conductor, a first ionic conductivity in a temperature range from the rising temperature Ta to Ta +100ºC is lower than a second ionic conductivity at a temperature immediately before reaching the rising temperature Ta.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed property because the prior art glass-ceramic or lithium ion conductor contains similar compositions as the present invention (for example, see [0060]; [0061]; and [0072] of Furukawa and [0065-68] of the instant application) and is produced by heat treatment under the same or similar conditions including the same range of firing temperatures (for example, see [0070-76]; [0105]; [0128-131]; [0136]; and Tables 1-5 of Furukawa 
Regarding claims 2-5 and 16-19, since Furukawa et al. teaches similar compositions and the glass-ceramic or lithium ion conductor and is produced by heat treatment under the same or similar conditions including the same range of firing temperatures as explained in claim 1 above, the claimed properties are expected to follow, absent evidence to the contrary.
Regarding claims 6, 7, and 20, Furukawa et al. teaches that the lithium ion conductor contains an oxide glass ceramic or at least one of silicon oxide, boron oxide, and lithium oxide ([0060]; [0061]; [0064]; [0123]; [0128]; [0321]; Examples; Tables 1-5).
Regarding claim 8, Furukawa et al. teaches that the negative electrode contains, e.g. carbon ([0090]; [0091]; [0130]).
Regarding claim 11, Furukawa et al. teaches an electronic device that receives a supply of power from the all-solid-state battery according to claim 1 (Fig. 4; [0001]; [0010]; [0014]; [0141]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. as applied to claim 1 above, in view of WO 2016/092889 to Ohwada et al. (English equivalent US 2017/0229733 used for citation; both cited by Applicant).
Regarding claim 9, Furukawa et al. does not expressly teach an electronic device, comprising a board containing a polymer resin; and the all-solid-state battery 
Ohwada et al. also relates to an all solid-state battery and demonstrates a battery-equipped device comprising a substrate, e.g. a flexible printed circuit board typically including an insulating resin layer and an interconnection layer ([0073]), and a device and an all-solid-state battery disposed on the substrate (abstract; Figs. 2-6; [0072-74]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed electronic device, motivated by the fact that Ohwada et al. demonstrates that an all-solid-state battery can conform to a periphery of a device on a substrate having a limited space and that can significantly increase the degree of freedom of design of the device and can output necessary electric power in a minimum space even if the device is required to be reduced in size and to save space, such as a wearable device ([0019]). The skilled artisan would have obtained expected results applying a known battery to a known electronic device. Since both the resin of the board and the lithium ion conductor of the all-solid-state battery meet the claim limitations, it is expected that the rising temperature of the exothermic peak is less than an ignition point of the polymer resin. Furthermore, the skilled artisan would have appreciated a high ignition point for the polymer resin of the board that supports the battery and the device for product safety reasons. 

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. as applied to claim 1 above, in view of WO 2016/017758 to Mimura et al. (English equivalent US 2017/0133712 used for citation).
Regarding claim 10, Furukawa et al. does not expressly teach an electronic device comprising a chassis containing a polymer resin; and the all-solid-state battery according to claim 1 mounted on the chassis, wherein the rising temperature of the exothermic peak is less than an ignition point of the polymer resin.
Mimura et al. also relates to an all solid-state battery and demonstrates that depending on use, the all solid-state secondary battery can also be used as an all solid-state secondary battery as it is, but may be further sealed in an appropriate chassis in order to have a dry battery cell form with a metal chassis or a resin (plastic) chassis ([0249]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed electronic device, motivated by the fact that Mimura et al. suggests that an electronic device comprising a chassis containing a polymer resin such as plastic and an all solid-state battery mounted on the chassis is known ([0249]). The skilled artisan would have obtained expected results applying a known battery to a known electronic device. Since both the polymer resin of the chassis and the lithium ion conductor of the all-solid-state battery meet the claim limitations, it is expected that the rising temperature of the exothermic peak is less than an ignition point of the polymer resin. Furthermore, the skilled artisan 
Regarding claims 12 and 13, Furukawa et al. does not expressly teach an electronic card or a wearable device that receives a supply of power from the all-solid-state battery according to claim 1.
Mimura et al. also relates to an all solid-state battery and teaches that the all solid-state battery can be applied to a variety of uses, for example, memory cards (electronic card) and headphone stereos (wearable device) ([0292]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed electronic card or wearable device, motivated by the fact that Mimura et al. demonstrates various uses of the all-solid-state battery including an electronic device, an electronic card, and a wearable device ([0292]). The skilled artisan would have obtained expected results using a known battery to power a known device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. as applied to claim 1 above, in view of US 2014/0308590 to Ohta et al.
Regarding claim 14, Furukawa et al. does not expressly teach an electric vehicle, comprising: the all-solid-state battery according to claim 1; a conversion device that receives a supply of power from the all-solid-state battery and converts the power to a driving force for the vehicle; and a control device that performs information processing related to vehicle control based on information related to the all-solid-state battery.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed electronic vehicle, motivated by the fact that Ohta et al. demonstrates that an all solid-state lithium ion battery using a solid electrolyte which is a lithium ion conductor has higher safety and higher lithium ion conductivity compared to an existing non-aqueous electrolyte lithium ion battery. In particular, the all solid-state lithium ion battery is expected to be preferably used as an in-vehicle higher output electric source because it is highly functional, highly reliable, highly risk-free without liquid spill, can obtain clean energy, is light-weighted, and can obtain higher energy density ([0002-4]). The skilled artisan would have obtained expected results using a known battery to power a known device.


Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered. Applicant explained on Page 6 of the remarks that the diamond shapes in Fig. 6 meant ionic conductivity, which is not reflected in the drawing. “Heating” in Fig. 6 should be changed to “Ionic Conductivity” for clarity. The previous rejections over Kishii have been withdrawn in light of Applicant’s amendment and arguments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725